DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.
Status of Claims
Claims 1, 4-7 and 11 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over JP’565 (JP2005-194565, IDS dated 05/26/2021, hereinafter “JP’565”), as evicenced by Cruz-Matias (December, 2013).
Regarding claim 1, JP’565 teaches a soft magnetic powder comprising a plurality of columnar protrusions on an alloy powder surface and the protrusions labelled with letter “A” and “B” both have a height of ~2.8 µm (Fig. 7 which is copied below; protrusions are labelled with letter “A” and letter “B”, respectively), which meets the limitation recited in claim 1. Fig. 7 of JP’565 shows that the alloy powder surface has a first protrusion labelled with letter “A” and a second protrusion labelled with letter “B” having a pointed end, the second protrusion having an end angle of less than 90º, and creating an angle of less than 90º with the alloy powder surface, which meets the limitation recited in claim 1.

    PNG
    media_image1.png
    980
    1254
    media_image1.png
    Greyscale

JP’565 also teaches a soft magnetic powder comprising a plurality of columnar protrusions on an alloy powder surface and the protrusions labelled with letter “A” and “B” both have a height of ~2.1 µm (Fig. 13 which is copied below; protrusions are labelled with letter “A” and letter “B”, respectively), which meets the limitation recited in claim 1. Fig. 13 of JP’565 shows that the alloy powder surface has a first protrusion labelled with letter “A” and a second protrusion labelled with letter “B” having a pointed end, the second protrusion having an end angle of less than 90º, and creating an angle of less than 90º with the alloy powder surface (labelled with letter “B”), which meets the limitation recited in claim 1.


    PNG
    media_image2.png
    975
    1294
    media_image2.png
    Greyscale

Fig 6 of JP’565 is a SEM image of the same powder as shown in Fig. 7 but at lower magnification and is copied below:

    PNG
    media_image3.png
    979
    1279
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    766
    1084
    media_image4.png
    Greyscale


Regarding claim 4, JP’565 discloses that the alloy powder has a thickness of 1-4 µm ([0082]), which meets the thickness limitation recited in claim 4.
Regarding claims 5-6 and 11, JP’565 discloses that the powder is a nanocrystalline soft magnetic powder ([0007]), which meets the limitations recited in the instant claims.
Regarding claim 7, JP’565 discloses a magnetic core made of the alloy powder ([0035]), which meets the limitation recited in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOWEI SU/Primary Examiner, Art Unit 1733